 TENNESSEE LEATHER PRODUCTS495Tennessee Leather Products,Inc.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 10-CA-9466November 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn July 19, 1972, Administrative Law Judge'Robert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Tennessee LeatherProducts, Inc., Jacksboro, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.conceded certain factswith respect to its businessoperations, but denied all allegations that it had committedany unfair labor practices.At the trial all parties were represented. All were givenfull opportunity to examine and cross-examine witnesses,to introduce relevant evidence, and to file bnefs. Theparties waived oral argument.Briefswere submitted by theRespondent and the General Counsel on June 14 and June19, 1972, respectively.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Tennessee corporation with itsprincipalofficeand place of business located at LaFollette,Tennessee, is engaged in the manufacture ofleather and suede garments. The raw materials are shippedfrom New York City to the plant at La Follette where theleather is processed into suede coats and thereafter thefinished products are returned to New York. This work isperformed, on a contract basis, for one or more othercorporations controlled by Mr. and Mrs. Irving Feinrider,who have two plants in New York and one in Turkey. Allthe stock in the respondent corporation is held by DennisFeinnder, their son, who is the president of TennesseeLeather Products, Inc. During the past calendar year, arepresentative period, the Respondent performed servicesvalued in excess of $50,000 for customers located outsidethe State of Tennessee and shipped goods valued in excessof that amount to customers located outside that State.Upon the foregoing facts, the Respondent concedes, andthe Trial Examiner finds, that Tennessee Leather Products,Inc., is engaged in commerce within the meaning of theAct.iThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings However,Chairman Miller, in accepting the Administrative Law Judge's credibilityresolutions, expressly would note he finds it unnecessary to consider theAdministrative Law Judge's application ofN L R B v Wallick &SchwalmCo, 198 F 2d 477 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN,Trial Examiner.The trial of thiscase was held in Jacksboro, Tennessee, on May 17 and 18,1972, pursuant to charges duly filed and served by theInternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO(hereinafter known as the Union, orIAM),1 and a complaint and notice of hearing issued onApril 20, 1972. The Respondent filed an answer wherein itiAll charges were filed in 1972, the original charge on March 7, a firstamended charge on March 17, and a second amended charge on March 29II.THE LABORORGANIZATION INVOLVEDThe Respondent concedes, and the Trial Examiner finds,that the IAM is a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionThe Respondent's plant was opened in the spring of1971.Thereafter it quickly went into full production.During the summer months of that year it had from 100 to200 employees engaged in the manufacture of suede coats.From September through December the number ofemployees remained at a level in excess of 200. ShortlybeforeChristmas there was a substantial layoff. ByJanuary 14, 1972, the employment level was down to 151.By January 28, it had dropped to 134 and by March 24, ithad fallen to 116. Thereafter, however, it began to rise andinMay 1972, the Respondent had 174 employees. Mr.IrvingFeinnder and Plant Manager George Messing200 NLRB No. 73 496DECISIONSOF NATIONALLABOR RELATIONS BOARDcredibly testified that this cyclical fluctuation in thenumber of the Respondent's employees occurred regularlyand was necessitated by the seasonal character of thebusiness.The IAM began an organizational campaign early inJanuary 1972.2 On January 18, the Respondent dischargedOve Shoup and laid off Joseph R.Douglas and Hattie SueMassengill,as well as others.The General Counsel allegesthat the Respondent discriminatorily terminated the threeaforenamed employees.These allegations are denied by theRespondent in their entirety.B.The Alleged Violations of Section 8(a)(1);Findings and ConclusionsWith Respect TheretoEarly in January 1972, representatives of the IAMarrived inLa Folletteand sought to enlist support for thatunion among the Respondent'semployees.On aboutJanuary10,Union RepresentativeHarryF. Duncan andan associate calledon employeeOve Shoup at hisresidence.After Shoupsigned an authorization card for theorganizers, he accompanied them thereafter on visits to thehomes of several other employeesin the LaFollette area.The General Counselalleged that at various timessupervisorypersonnel statedthatthe Respondent wouldclose the plant if a union was selected to represent theemployees. Thus, Ove Shouptestified that on an occasionabout 3 to 4monthsbefore hisdischarge in January he wasassignedto drivePlant Manager George Messing3 from LaFollette to the Knoxville airport. Accordingto Shoup,during the course ofthis trip,Messing told him that severalemployeeshad come tohis officerecentlyto inquire abouta unionand that he had told them thatif a union came tothe plantnot only would theyhave a substantial obligationin duespayments but that the Companywould move theplantso that no one would have any work.Messing deniedthathe had ever made the remarks attributed to him byShoup. The latter, however, wascredible in this regard.On January18, employee Hattie Sue Massengill was laidoff under circumstances that are an issue in this case. Shewas notifiedof the layoff by her supervisor, CleoMoneymaker. According to Mrs.Massengill, the supervi-sor told her thatshe was beinglaid off because the Unionwas tryingto come in and that the plant wouldprobablymove.Ruby Chapman, an employeeworking ata nearbymachine testifiedthatshe overheardpart ofthis conversa-tion and that she heard Mrs. Moneymaker state that the"The Companywouldn'thave aunion."SupervisorMoneymaker concededthat inher conversationwithMassengill she had mentionedthatthere was "going to betrouble," but she denied that shehad mentioned the Unionor theprospect of theplant closing.Mrs. Massengill was acredible witness and so, too,was Ruby Chapman, who atthe time of the hearing was still in the Respondent'semploy The denialsof Supervisor Moneymaker, on theotherhand,were unpersuasive, for reasons that arediscussedmore fully hereinafter.Consequently,it is theconclusion of theTrialExaminer that the account of thisconversation,as given byMassengill and Chapman, wasthe more accurate.Paul Massengill testified that inJanuary,he was referredto the Respondent'splant bythe Tennessee State Employ-ment Service and that on about January 25 he had anemployment interview there with SupervisorDoyleMcCauley. Accordingto Massengill, McCauley questionedhim as to how he felt about a union and when he(Massengill)gave a noncommittal response,McCauleytold him thatthe Companyhad no union"and ... wedon't want one either."4The Respondent never calledMcCauleyas a witness and offered no explanation for hisnonappearance.Massengill's testimony stands undeniedand uncontradicted.Since it was credible, the TrialExaminer concludes and finds that the conversation withSupervisorMcCauley occurredsubstantially as Massengilltestified.JuniorNorman,an employee during the time inquestion,testified that during the earlypart of January,Garland Parrot, a supervisor in the cutting department,questioned him about the Union.According to Norman,Parrot asked him "when the new union was moving in..." Norman testified that in hisreply tothe supervisor hedisclaimed any knowledge of theUnion.Parrot admittedthat"sometime inJanuary"he "heard talk that there wasgoing to be a union coming in."Whenasked if he heardthat from employee Norman he replied,"No sir,I can't saystrictlyNorman."Nevertheless,Parrot denied that he hadquestionedNorman about the Union and testified thatsince he was a supervisor he had no interest in unions.Parrot'sasserted lack of interest in the subject of theemployee organizational campaign wastotallyimplausible.It is the conclusionof the TrialExaminer that,as Normantestified,Parrot did interrogate the employee early inJanuary asto when the IAM was "moving in."On an evening in mid-February,theUnion held anorganizationalmeeting at a nearby Holiday Inn inCaryville,Tennessee.The General Counsel alleged thatthismeeting was the subject of unlawful surveillance byseveral of the Respondent's supervisory staff.This motel isflanked on oneside bya recently completed interstatehighwayand on the otherside bythe road which the newhighway replaced.The old road,although not abandoned,no longer carries any volume of traffic, particularly atnight.Itwas on this route that the alleged surveillanceoccurred. Junior Norman testified that while standing inthemotel parking lot before the meeting opened, he sawSupervisorDon Piercedrive by.According to Norman,SupervisorBenGibson and Plant Manager GeorgeMessing were also in the same car. Norman testified thatabout an hour later when the meeting was over, heobserved the same car parked on a hill a short distanceawayfrom the motel.Norman conceded, however,that onthislatter occasion he could not identify anyone who wasin the automobile.GeorgeMessing denied that he had ever been in thevicinity of the Holiday Inn during this period and hedenied that he was in Pierce's car on the night in question.2All dates hereinafter are for the year 1972,unless specifically notedthe Respondent's plantotherwise4The quotation is from Massengdl's testimony3George Messing and his brother Robert Messing were comanagers of TENNESSEE LEATHER PRODUCTS497Pierce and Gibson denied all knowledge of any unionmeeting and denied having made any attempt to spy onemployee activities at such a meeting Messing's denial thathewas with Pierce during the union meeting wascompletely credible. The denials of both Pierce and Gibsonthat they had sought to observe the employees as theygathered at the Holiday Inn or thereafter were likewisecredible. At the time, both Pierce and Gibson were young,unmarried men They conceded that while together onsocialoccasions they had driven along the desertedhighway that bordered the motel and that they might havedone so at various times during the month of February. Itis the conclusion of the Trial Examiner that even if Pierceand Gibson drove by the Holiday Inn while the unionmeeting was in progress and thereafter parked their caralong the roadway, whatever their objective might havebeen on that evening, there is unsufficient evidence in thisrecord to establish that at such time they were engaged inunlawful surveillance or industrial espionageOn the foregoing facts, the Trial Examiner concludesand finds that the Respondent engaged in interference,restraint, and coercion within the meaning of the Act andthereby violated Section 8(a)(1) by Plant Manager GeorgeMessing's comment to Shoup that if a union came to theplant the Company would move and by SupervisorMoneymaker's statement to employee Massengill that shewas being laid off because the Union was trying to comein, that the Company would not have a union, and that theplant would probably move. In the context of these threats,the Respondent likewise violated Section 8(a)(1) of the Actwhen, on about January 25, Supervisor Doyle McCauleyinterrogated employee applicant Paul Massengill as to hisattitude about a union, and earlier that month whenSupervisorGarland Parrott questioned employee JuniorNorman as to when "the union was moving in "C.The AllegedViolationsof Section 8(a)(3),Findings and ConclusionsWith Respect TheretoIOve Shoupa.The issue as to supervisory statusShoup was employed in May 1971 and was terminatedon January 18, 1972. He began work in the shipping andreceivingdepartment at the rate of $1 60 an hour.Sometime within a month or two before his termination hereceived a 5-cent raise.When Shoup was first hired he worked with employeeRuss Ellison. Sometime later, Ellison quit and then, for 2 to3months, Shoup was alone. In September or October, twonew employees, Robert Wright and Leonard Franklin,joined him. Shoup testified that he received all his ordersfrom George Messing and that, when the two last namedemployees started to work, Messing told him to teach themhow to do the job. According to Shoup, he and the twootherswere responsible for selecting suede coats to fillcustomers' orders, packing the coats for delivery, andthereafter shipping them out. Shoup testified that he andhis two fellow employees all did thesametype of work androtatedworking at these three different jobs during thecourse of each day. Occasionally they were assisted by oneor two of the truckdnvers.Shoup credibly testified that he had no authority to hireor discharge, suspend, transfer, discipline, grant time off,promote, or effectively to recommend such action Shoupfurther testified that he was never told by management thathe had any of the foregoing authority and that he neverattended the meetings held for supervisors. According toShoup, he performed the same duties as other employees inthe shipping and receiving department and until a shorttime before his termination, when he received a 5-centincrease,he received the same pay as his coworkers.The Respondent contends that Shoup was, in fact, asupervisor in charge of the shipping and receivingdepartment. Plant Manager George Messing testified thatafterEllison quit in June 1971 he told Shoup and oneKennethGibson "to take charge"5 of shipping andreceiving and that later, when Gibson was transferred toanother department, he put Shoup in sole charge ofshipping and receiving. However, Messing could not recallwhen he purportedly took this action. Messing concededthat Shoup's pay was lower than that of any supervisor inthe plant, but explained that "The other supervisors hadmore people to take care of 10 to 12 where he [Shoup] onlyhad two or possibly three."6Messing likewiseacknowl-edged that Shoup did not have the power to hire ordischarge, but testified that if Shoup was dissatisfied withan employee he could recommend a transfer.Messingconceded, however, that Shoup never reported to him thathe was dissatisfied with anyone in the shipping andreceiving department.Itiswell settled that the statutory definition of asupervisor7must be construed in the disjunctive.OhioPower Co. v. N.L R.B,176 F.2d 385, 387 (C.A. 6), cert.denied, 338 U.S 899. It is equally well established that it isthe existence of supervisory authority in the individualwhich is determinative, regardless of the title which he mayhold.MississippiValley Barge Line Co.,151NLRB 676,678, enfd. 353 F.2d 904 (C.A.D.C.);Red Star ExpressLines, of Auburn, Inc. v. N. L. R. B.,196 F.2d 78, 79-80 (C.A.2). InN.L.R.B. v. Southern Bleachery & Print Works, Inc.,257 F.2d 235, 239 (C.A. 4), cert. denied, 359 U.S. 911, theCourt there stated, withreferenceto thisissue,"It is . . .clear . . . that the employer cannot make a supervisor outof a rank-and-file employee simply by giving him the titleand theoretical power to perform one or more of theenumerated supervisory functions. The important thing isthe possession and exercise of actual supervisory dutiesand authority and not the formal title." So here, notwith-standing the Respondent'scontentionthat Shoup was asupervisor, it is the conclusion of the Trial Examiner, onthe findings set forth above, that: (1) Shoup's duties andhis responsibilities in connection with new employees did5The quotation is from Messing's testimonypromote, discharge, assign, reward, or discipline other employees, or6The quotation is from Messing's testimonyresponsibly to direct them, or to adjust their grievances, or effectively7Section 2(l 1) of the Act reads as followsto recommend such action,if in connection with the foregoing theThe term "supervisor" means any individual having authority, in theexercise of such authority is not of a merely routine or clerical nature,interestof the employer, to hire, transfer, suspend, layoff, recall,but requires the use of independent judgment 498DECISIONSOF NATIONALLABOR RELATIONS BOARDnot go beyond "the customary control of an experiencedworkman over his less skillful helpers."Southern Bleachery,supra,at p. 238; and (2) that, among the two or threeemployees in the shipping and receiving department,Shoup was at most a leadman, and that he neither had thestatutory authority of a supervisor, nor did he exercise it.bThe dischargeAs found above, about January 10, Shoup signed anauthorization card for the IAM, and thereafter accompa-nied the union organizers on visits to the homes of otheremployees.Shoup was discharged in the middle of his shift onJanuary 18. According to the employee, at about 12:45 thatday, George and Robert Messing came up to him while hewas at work. Shoup testified that GeorgeMessingthereupon abruptly declared that he was fired and thentold him to collect his belongings and report to the office.Shoup testified that as he and George Messing went for theoffice,8Messing told him " . you think we're stupidhere-you think we don't know about the union... .Shoup testified that when he attempted to say something,Messing ordered him to be quiet and then told him that he[Messing] was saving his life because, if the Union came inand caused the factory to move, the employees would killShoup for having closed the plant. According to Shoup, onarriving at the manager's office, he noticed an IAM cardon Messing's desk and at that point Messing commented"you think we don't know about the IAM" and then toldMrs. Ivy, a secretary in the office, to prepare Shoup'sdischarge slip and attribute his termination to unsatisfacto-ry work. Shoup testified that throughout the course of thisincident whenever he endeavored to respond to Messing'sremarks, the latter ordered him to be quiet and that, assoon as Mrs. Ivy completed his termination slip he left theplant.Whereas the Respondent contends that several employ-ees, including Hattie Massengill and Joseph Douglas, werelaid off during this period, George Messing9 acknowledgedthat Shoup was discharged and that he was the onlyemployee to be dismissed at that time. Messing denied thathe mentioned the Union at any point during his confronta-tionwith Shoup and testified that the employee wasterminated as the result of dissatisfaction with his workover a long period of time. According to Messing, formonths there had been complaints that Shoup had notbeen filling orders properly, that he was making mistakeson shipments, and that he was wasting time talking to thegirls in another department. Supervisor Annie Haynescorroborated Messing in the latter respect and testified thatshe considered Shoup a nuisance in connection with hispractice of visiting with her employees. Miss Haynestestified that she had complained both to Shoup personallyabout this habit and had spoken to Messing about thematter.Messing testified that the decision to discharge Shoupwas made in September and had not been effectuatedearlier because that was the busy season and Shoup wouldhave been hard to replace. He denied that union activitieshad anything to do with Shoup's termination and attribut-ed the discharge solely to dissatisfaction with Shoup'sworking habits.Although Messing testified that Shoup's termination wasdelayed until the end of the rushseason, the Respondent'sevidence as to the plant's production established that theslackperiodbegan long before January 18. DuringSeptember, October, and most of November, the Respon-dent was cutting a weekly total of from 2,000 to 2,800coats. The first 2 weeks in December this total dropped toabout 1,800 coats and the last 2 weeks of that month nocoats were cut During the first 3 weeks in January theweekly production total ranged from 331 to 676. Asubstantial layoff of employees occurred in December1971, and early in January the number of employees wasdown to 151 as compared to well over 225 in December.From these statistics it would appear that if Shoup'stermination was decreed in September,asMessing testi-fied, it would have been effected in December when theseasonal decline first began. Instead, no action was takenand the employee was kept for another month, or more. IfMessing were to be believed, it also would appear likelythat in late December or early January, Shoup would havebeen laid off at the end of a pay period. Instead, weeksafter the seasonal decline had begun, Plant ManagerMessing abruptly discharged him in the middle of a shiftand ordered him off the premises.iO It isthe conclusion ofthe Trial Examiner that Messing was not credible when hetestified that the decision to discharge Shoup was reachedin September, and that his termination was delayed only toawait the beginning of the seasonal slump in the Respon-dent's operations. During the cross-examinationof Shoup,counsel for the Respondent elicited testimony that, inaddition to Mrs. Ivey, the plant secretary, several othercoworkers and office personnel were present during theconversational exchange when Plant ManagerMessingdischarged Shoup. The Respondent, however, never called,nor did it offer any explanation for not calling, any of theseemployees to corroborateMessing's version of whatoccurred.The failure of the Respondent to call thesewitnesses who were still in its employ and within its powerto produce would tend to indicate that had they testifiedthey would not have corroborated Messing.N L.R.B. v.Wallick & Schwalm, Co,198 F.2d 477, 483 (C.A. 3).iiIn the light of the foregoing considerations, the TrialExaminer concludes that Shoup's account of his dismissalis the more credible. From this testimony it is clear thatwhen Messing told Shoup he was being discharged, heplainly stated his awareness of that employee's unionactivities ("you think we're stupid here-you think wedon't know about the union"); the plant manager furtherdeclared that if the Union came in the plant would beclosed and he also told the employee that if this occurredShoup would be the one responsible.Itmay be that Shoup, as an employee, left much to be8 Shoup testified that at this point Robert Messing left and went aboutiOSeeN L R B v Shovel Supply Company, 257F 2d 88, 92 (C A 5),his dutieswhere the Court considered it significant evidence of discrimination that the9For the balance of the discussion of the Shoup discharge references todischarges in question occurred in midweek and not on a regular payday"Messing" are to George Messing only11See alsoInterstateCircuit,Inc v.United States,306 U S 208, 226 TENNESSEE LEATHER PRODUCTSdesired. On the other hand, the numerous complaints as tohiswork about which Messing and Miss Haynes testifiedhad been registered over a period of many months andalthough, from their accounts, he had been reprimandedorally several times, he had never been subjected to anymore serious discipline. Nor was any particular incidentoffered to explain what triggered his sudden termination inthe middle of a shift on January 18. It is the conclusion ofthe Trial Examiner, on the facts set forth above, thatShoup's conduct "apparently became intolerable only afterhe had joined the union."N L R B v. Electric City DyeingCo., 178 F.2d 980, 983 (C.A. 3).12 Accordingly, the TrialExaminer finds that the reason offered by the Respondentfor his termination was a pretext and that the real motivefor his abrupt dismissal was Shoup's identification with theIAM. In taking this action, the Respondent violatedSection 8(a)(3) and (1) of the Act.2.Hattie Sue MassengillMrs.Massengill was employed by the Respondent inOctober 1971 and was laid off on January 18, 1972. Beforebeing hired by the Respondent, Mrs. Massengill worked atanother plant in the vicinity where, during the course of along strike, she was terminated. Robert Messing testifiedthat he knew about this part of her background at the timehe hired her, but that had it been a matter of no concern tohim.Shortly after being employed,MrsMassengillwasassigned to work on facings, a part of the inside of eachcoat. Two other employees, Wanda Evans and Mabel Hill,alsoworked on this specialty. Hill was laid off inDecember and was not recalled. Evans was kept on the jobafterMassengill was laid off. Floorlady Cleo Moneymaker,Massengill's immediate supervisor, testified that on Janu-ary 18 the latter was laid off for lack of work and that shewas selected for layoff by Robert Messing. Both MessingandMoneymaker conceded that Massengill was verycompetent.Mrs.Moneymaker described her as a "verygood worker. Fast worker and good."In mid-January, when the union campaign began at theplant,Mrs. Massengill signed an IAM authorization card.From her own testimony, however, it appears that the restof her union activity consisted only of talking about theIAM with her fellow employees.Mrs.Massengill testified that just before quitting timeon January 18, Floorlady Moneymaker came to hermachine and told her that she was being laid off "becausetheUnion's trying to come," that she had been givenorders to lay Massengill off, and that the plant wouldprobably move. As found earlier Massengill's testimonywas credible and it was corroborated in part by RubyChapman, a coworker at another machine in the area.According to Chapman, during the conversation withMassengill the floorlady also stated to her (Chapman) that"The Company wouldn't have a Union."On about January 20, Mrs Massengill and her sister-in-law, Louise Massengill, returned to the plant where shesought out Robert Messing to inquire as to when she could12See alsoHugh H Wilson Corp v NLRB,414 F 2d 1345, 1352 (C A3), cert denied397 U S 935, andEdward G Budd Mfg Co v N L R B,138499expect reemployment.Mrs.Massengill testified that sheasked Messing whether he had laid her off because of theUnion, and that heanswered"no, I didn't say that it wasbecause of the Union. I do have problems with the Unionand . . I didn't come here for problems . . and [if ] Idon't have any problems solved by the end of the week Iplan on moving." Mrs. Massengill testified that, during theconversation,Messing reminded her that she was not theonly one to be out of work and that 25 to 30 others hadbeen laid off also. Louise Massengill corroborated thetestimony of her sister-in-law.According to the former,Messing concluded their meeting with the statement, "Ihave problems with unions. I didn't come down here withproblems and I don't intend to have problems. If I can't getmy problems settled maybe I'll move."Robert Messing acknowledged having had a conversa-tion with Mrs. Massengill on about January 20. He at firstdenied having made any reference to the Union, but oncross-examination admitted that he did not recall whetherthe Union was mentioned.Mrs. Moneymaker denied thatat the time she made thelayoffannouncement toMassengill there had been any mention of the Union. Sheconceded, however, that she had said that "there was goingto be trouble," but without specifying what kind of troubleshe had in mind. Mrs. Moneymaker testified that she couldnot recall any conversation at all with Chapman.Notwithstanding her denials that the Union had beenmentioned in her discussion with Massengill and Chap-man,Mrs. Moneymaker testified that the advent of theUnion advanced the date of the seasonal layoff at theplant.According to the floorlady, the night beforeMassengill was laid off, three employees had come to herhome and told her that the following day the workers weregoing to picket the plant and close it down. She testifiedthat immediately afterthis visitationshe telephoned AnnieHaynes, another floorlady. The latter confirmed havinghad such a conversation with Moneymaker and RobertMessing testified that the next morning Miss Haynesrelayed to him the substance of her conversation withMoneymaker.Mrs.Moneymaker testified that on the morning of thelayoff several of the employees were stationed outside theplant. This appears to have been an abortive attempt atsetting up a picket line. In any event, it proved ineffectivein preventing any employee from reporting for work, forMrs.Moneymaker testified that it did not interfere withthe normal operation of the plant that day. On the otherhand, she testified that the prospect of a shutdown becauseof picketing slowed production and "we had to lay offsome people because we didn't know exactly from one dayto the next what was going to happen...."She furthertestified that the date of the layoff was advanced becauseof this union activity. On cross-examination she was askedthe following question and gave the answer which appearsbelow:Q.So that the whole layoff was moved closerbecause these three employees came to your house andtold you that . . . there was going to be trouble?A.Yes.F 2d 86,90, cert denied321 U S 778 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom Mrs. Moneymaker's testimony, both on direct andon cross-examination, it is apparent that on January 18 shewas very alarmed as to the prospects of the plant beingclosed because of the picketing about which she had beeninformed the night before. In view of the floorlady'sevident preoccupation with this likelihood and the fact thatHattieMassengill and Ruby Chapman were crediblewitnesses,theTrialExaminer concludes and finds thatMrs.Moneymaker made thestatementswhich theyattributed to her. It is likewise the conclusion of the TrialExaminer that Hattie and Louise Massengill were crediblewitnessesas to the subsequent conversation with RobertMessing on January 20.On the foregoing evidence, the Trial Examiner finds thaton January 18, Floorlady Moneymaker told HattieMassengill that the latter was laid off "because the Union'strying to come in" and that the plant would probablymove. The Trial Examiner further finds that 2 days laterwhen Massengill and her sister-in-law talked with PlantManager RobertMessing, the latter told them that he hadproblems with the Union and that if they were not solvedhe planned to move. From Moneymaker's own testimonyit isevident that whereas the layoff of Massengill mighthave occurred at some later time,13 the date was advancedbecause of the advent of union "trouble." In tellingMassengill that she was being laid off "because theUnion's trying to come in" Mrs. Moneymaker was actingwithin the scope of her employment as a floorlady and theemployee was entitled to assume that the statement fairlyset forth the reason for her termination.Allegheny Pepsi-Cola Bottling Company v. N.L.R.B.,312 F.2d 529, 530-531(C.A. 3);FederalToolCorporation,130NLRB 210,220-221. Consequently, the Trial Examiner concludes andfinds that the Respondent violated Section 8(a)(3) and (1)in laying off Massengill on January 18. It was a furtherviolation of Section 8(a)(1) for Plant Manager RobertMessing to tell the Massengills on January 20 that hisproblems with the Union might cause him to leave, therebyimplying that if he left, the plant might be closed.3.Joseph R. DouglasThis employee, a truckdnver, was among those laid offon January 18. Douglas himself was never called as awitness and the General Counsel stated that he had beenunable to contact Douglas or secure his return for the trial.The General Counsel's case as to this employee rested onthe testimony of two former employees, Junior Normanand Willis Walden, both of whom were truckdrivers whowere laid off the same day as Douglas.According to Norman, on January 18, and after helearned of Shoup's discharge, he telephoned Douglas who13Severalweeks after her layoff Massengill was, in fact, offeredreinstatementShe did not accept, however, having found other employ-menti4Walden did not give McCauley'sfirst name,but, presumptively, it wasDoyle McCauley whomhe meant, thelatter namedbeing an admittedsupervisorDoyle McCauley was not called asa witnessand did not testifyJamesMcCauley, a truckdriverand a witnessfor the Respondent, crediblytestified that he had not eavesdropped on this conversationisThis is apart from the proposal for concerted action, which, if Normanistobe credited,Douglas suggested on January 18 GeorgeMessingtestified that on an occasionafterthe layoff of Douglas, Norman andwas not at work that day. Norman testified that Douglaswas not at home when he first called, but that a short timelater,Douglas returned the call and had him paged at theplant.According to Norman, he answered the call on aplant telephone and after he told Douglas of Shoup'sdischarge,Douglas proposed that the employees shouldprotest the dismissal of their coworker by staging a walkoutor a strike. Willis Walden testified that while Norman wasengaged in this telephone call with Douglas, he (Walden)was near the plant office and that he observed foursupervisors, namely RobertWishoun, Don Pierce, BenGibson, andMcCauley,14 listening at three differenttelephones in the plant office.Norman testified that only a few minutes after heconcluded his telephone call with Douglas, Plant ManagerGeorgeMessing came to where he was working andannounced that he, Walden and Douglas were being laidoff.According to Norman, when he sought to inquire as tothe reason for the layoff, Messing cut off any discussionwith the statement "I am very angry, do not talk with meanymore."GeorgeMessing testified that he laid off Norman,Walden, and Douglas on this occasion because there wasno work available. He further testified that selections forthe layoff were made so that James McCauley, the oldestdriver in point of service, was the only one kept. Messingdenied having any knowledge of the telephone conversa-tion between Norman and Douglas.SupervisorsWishoun,Pierce, and Gibson all denied that they had listened in onany conversation between the two employees.There was no evidence in the record that prior to hislayoffDouglas had engaged in any union activity.15 Thethree supervisors,Wishoun, Pierce, and Gibson, werecrediblewhen they testified that they had never eaves-dropped on the conversation of Douglas and Norman.Since Douglas was not available and did not appear as awitness, the record is lacking whatever light he might haveprovided as to this incident. isEven if the testimony of Norman and Walden iscredited, the record offers no proof that the Respondent'smanagement learned of Douglas' proposal for a walkout toprotest Shoup's discharge or, whether, if Plant ManagerMessing had such knowledge, the Respondent acted on itin selecting Douglas for layoff. It is the conclusion of theTrialExaminer that the evidence and the sequence ofevents here involved fail to establish that the layoff ofDouglaswas discriminatory.Consequently, theTrialExaminer will recommend that the complaint be dismissedWalden,the three last namedand otheremployees were picketing outsidethe plant entrance until theywere dispersedby the police. Apart from thisreference, there is nothing inthe recordto establish that Douglas engaged inany activity on behalf of the IAM prior to the layoff16The originalcharge allegedthatJunior Norman and Willis Waldenwere discnmmatorilyterminatedThe General Counsel, ofcourse,is vestedwith discretionas to whatallegations in a charge he will prosecute It is ofsome interest that in this instance, the complaint did not name asdiscnminateeseither NormanorWalden, bothof whom were available aswitnessesand whotestified,while the whereabouts of Douglas,who wasnamed in the complaint, were unknown TENNESSEE LEATHER PRODUCTS501insofar as it alleges that Douglas' layoff was in violation ofSection 8(a)(3) 17CONCLUSIONS OF LAWIThe Respondentisengaged in commerce and theUnion is a labororganization,allwithin the meaning of theAct2By discriminating in regard to the hire and tenure ofOve Shoupand Hattie Sue Massengill, therebydiscourag-ingmembershipintheUnion,theRespondent hasengaged, and is engaging,in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.3By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed inSection 7 ofthe Act,the Respondent has engaged, and isengaging,in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act5The layoff ofJoseph Douglas was not a violation ofSection 8(a)(3)of the Act,as alleged by the GeneralCounsel,nor did the Respondent violate the Act other thanas herein specifically foundTHE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices, the Trial Examiner willrecommend that the Respondent be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that the Respondent discriminatorilydischarged Ove Shoup, the Trial Examiner will recommendthat the Respondent be ordered to offer Shoup immediateand full reinstatement without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings that he may have suffered from the time ofhis suspension and discharge to the date of the Respon-dent'sofferof reinstatementHaving found that theRespondent discriminatorily laid off Hattie Sue Massen-gill, the Trial Examiner will recommend that the Respon-dent be ordered to make her whole for any loss of earningsthat shemay have suffered from the time of herdiscriminatory layoff until the date that she declined toaccept reemployment with the Respondent. The backpayof the foregoing employees shall be computed in accord-ance with the formula approved in F WWoolworth Co,90NLRB 289, with interest computed in the manner andamount prescribed inIsisPlumbing & Heating Co,138NLRB 716, 717-721 It will also be recommended that thesaidRespondent be required to preserve and make17The Respondent also offered some evidence that, during the course ofhis employment as an over-the-road truckdnver, Douglas falsified his travelmoney account by overstating the actual expenses he incurred on trips fromTennessee to New York City James McCauley, another driver who wasDouglas' partner on many of these trips, credibly testified as to theprocedure which Douglas followed McCauley's testimony would tend toprove that the latter regularly padded his expense account during thesummer and fall of 1971 Plant Manager George Messing readily concededthat this evidence was not discovered until after January 18, 1972, and thatithad not been the cause of Douglas' layoff The evidence was offered toexplain why Douglas had not been recalled to work and to establish that byavailable to the Board or its agents, on request, payroll andother records to facilitate the computation of backpay due.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the ActN L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C A 4)Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, the TrialExaminer issues the following recommended:ORDER 18Tennessee Leather Products,Inc., its officers,agents,successors, and assigns, shall.ICease and desist from:(a)Discharging, or otherwisediscriminatingagainst anyemployee because of membershipin, oractivity on behalfof, International Association of Machinists & AerospaceWorkers,AFL-CIO, or any other labororganization.(b) Coercively, or otherwise unlawfully,interrogating itsemployees as to their union activities.(c) Threatening to close its plant or takeother reprisals ifitsemployees choose a collective-bargainingrepresenta-tive.(d) In any other manner interfering with,restraining, orcoercing its employeesin the exerciseof their right to self-organization, to form, join,or assistany labororganiza-tion, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Ove Shoup immediateand full reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.(b)Notify the above-named employee, if presentlyserving in the Armed Forces of the UnitedStates, of hisright to full reinstatement upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(c)Make whole Ove Shoup and HattieSue Massengill inthe manner set forth in the section of the decision entitled"The Remedy."(d) Preserve, and, upon request,makeavailable to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordshis conduct in this regard, Douglas disqualifiedhimself for reinstatementThe latter issue, however, need not bedecided, becauseof the TrialExaminer's conclusion that the General Counseldid not establish thatDouglas' layoff was discriminatory18 In the event no exceptionsare filed as provided in Sec 102 46 of theRules and Regulations of the National LaborRelations Board, the findings,conclusions, and recommended Order hereinshall, as provided in Sec102 48 of the Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes 502DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary or appropriate to analyze the amount of backpaydue.(e) Post at its plant in La Follette,Tennessee,copies ofthe attached notice marked "Appendix." 19 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Respondent'sauthorized representative,shall be posted by it fora periodof 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material(f)Notify theRegionalDirector for Region 10, inwriting, within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complyherewith.20IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Actnot specificallyfound.19 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "20 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 10, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membershipin Interna-tional Association of Machinists & Aerospace Workers,AFL-CIO, or any other union, by discharging, orotherwise discriminating against our employees be-cause of their union or concerted activities.WE WILL NOT coercively,or otherwiseunlawfully,interrogateemployeesas to their umon activities.WE WILL NOTthreaten to close our plant or takeotherreprisals if our employees choose a umon torepresent them.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form,join,or assist theabove-named union,or any otherlabor organization, tobargain collectivelythrough representatives of theirown choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all suchactivities.WE WILLreinstate Ove Shoup to his former job, or ifthat job nolonger exists, to a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges.WE WILLmakewhole OveShoup and Hattie SueMassengillfor any loss of paysuffered as a result of thediscrimination against them.TENNESSEE LEATHERPRODUCTS, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must not bedefaced byanyone.This noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Peachtree Building, Room701, 730 PeachtreeStreet,N.E., Atlanta,Georgia 30308,Telephone 404-526-5760.